— Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered July 11, 1988, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
We reject defendant’s contention that the concurrent prison sentences he received of 2 to 6 years upon his plea of guilty were harsh and excessive. The sentences were well within the statutory limits (Penal Law § 70.00 [2], [3]) and were imposed in accordance with the plea-bargain agreement. Other charges were also dismissed as a result of his pleading guilty. Under these circumstances, County Court did not abuse its discretion in sentencing defendant (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.